Citation Nr: 0016257	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to a higher rating for residuals of a 
fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1990 to May 1993.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1994 RO decision which denied 
service connection for a bilateral eye disability, and 
granted service connection and a noncompensable rating for 
residuals of a fracture of the right fifth metacarpal.  In an 
August 1996 decision, the RO assigned a 10 percent rating for 
residuals of a fracture of the right fifth metacarpal, and 
the veteran continues to appeal for a higher rating for such 
condition.     

The veteran requested a hearing at the RO before a Member of 
the Board (i.e., Travel Board hearing), but he failed to 
appear for a scheduled hearing in May 2000.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a bilateral eye 
disability.  

2.  The veteran's service-connected residuals of a fracture 
of the right fifth metacarpal are manifested by essentially 
full range of motion of the fingers, hand, and wrist, and a 
decrease in grip strength; there is also a well-healed, 
nontender, non-adherent scar resulting from the osteotomy of 
the right fifth metacarpal performed in service.  




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral eye disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right fifth metacarpal have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.73, Code 5309 (1997 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1990 to May 1993.  The service medical records show that on 
an August 1989 medical examination for enlistment purposes 
his eyes were normal and his visual acuity (distant and near) 
was 20/20, corrected.  The veteran reported on a medical 
history form in August 1989 that he wore glasses.  In April 
1990, he complained of burning in both eyes for two days.  He 
reported that his eyes initially felt scratchy and then 
seemed to improve but that the previous day he was working 
with bleach which seemed to irritate the eyes again.  He 
stated he noted a reddish area in the white of his eyes and 
found his left eye was sensitive to light.  He stated he 
flushed his eyes out with cold water.  The assessment was eye 
irritation, and the veteran was given eye drops.  After 
further consultation, the diagnosis was bilateral corneal 
burns.  An April 1990 record referring the case to the 
optometry service indicates the veteran splashed bleach in 
his eyes the previous day.  A subsequent consultation report 
from the optometry service in April 1990 indicates that on 
examination the veteran's corneas were clear and there were 
no signs of chemical burns.  The examination also revealed 1/2 
bulbar hyperemia, photophobia, and visual acuity of 20/20.  
The assessment was mild chemical conjunctivitis.  On a 
follow-up visit later that month, the veteran complained that 
his eyes did not feel better.  The assessment was possible 
mild bacterial conjunctivitis.  Once again in April 1990, he 
was seen with complaints of irritated eyes, and an 
examination showed the conjunctiva was injected with purulent 
draining.  The diagnosis was conjunctivitis.  Lubricants and 
sunglasses for outside were prescribed.  In June 1990, the 
veteran complained of tearing and redness.  An examination 
showed that his corneas, conjunctiva, and lids were normal in 
both eyes.  The assessment was questionable conjunctivitis.  
In September 1990, he complained of an eye problem for three 
months, involving focusing in the sunlight.  Visual acuity 
was 20/20 in both eyes, and there was no redness or swelling.  
The assessment was status post corneal burns in both eyes 
three months ago.  In October 1990, the veteran complained 
that his vision had not returned to normal following his eye 
injury.  He indicated he had no blurred vision or diplopia.  
An examination revealed good field of vision, intact 
extraocular muscles, and pupils reactive to light.  Visual 
acuity was 14/10.5 (near) and 20/15 (far, on the left) and 
20/20 (far, on the right).  The assessment was resolving 
chemical injury to eye.  In April 1992, the veteran was seen 
for complaints of eye irritation for one and one-half weeks.  
He reported frequent discharge.  The impression was 
conjunctivitis, viral or bacterial.  In June 1992, the 
veteran complained of eye irritation for four days after 
going through a gas chamber.  He stated everything appeared 
red.  The assessment was resolving chemical conjunctivitis.  

Regarding his right hand, the veteran's service medical 
records show that on an August 1989 medical examination for 
enlistment purposes his upper extremities were normal.  He 
reported on a medical history form in August 1989 that he was 
right-handed.  In April 1991, the veteran complained of pain 
in the right little finger after his hand was caught in 
machinery.  X-rays showed no fracture.  The diagnosis was 
sprain of the metacarpophalangeal joint of the right fifth 
finger.  In May 1991, the veteran was seen with complaints of 
pain in his right hand, and X-rays of the right hand revealed 
an old fracture of the fifth metacarpal.  On a July 1991 
demobilization/redeployment report, the veteran indicated 
that he sustained a broken hand while in the Southwest Asia 
region.  He sought treatment for his hand in August 1991 
after his return to the United States.  X-rays revealed what 
appeared to be a 45 degree angulation at the mid-shaft of the 
small finger metacarpal that was well into the palm of the 
hand.  He underwent corrective osteotomy of the right fifth 
metacarpal, with placement of K-wires and bone grafting of 
this area.  The diagnosis was malunion of the small finger 
metacarpal of the right dominant hand.  In December 1991, he 
underwent an operation to have retained hardware (K-wire in a 
metacarpal osteotomy) in his right hand removed.  In January 
and February 1992, he continued to complain of mild hand 
pain.  In May 1992, there was swelling.  In October 1992, the 
veteran complained of right hand pain, and an examination 
showed moderate tenderness in the distal ulna area.  The 
assessment was overuse tendonitis.  Later that month, his 
tendonitis was resolving.  In December 1992, the veteran 
complained of persistent pain in the distal metacarpal.  A 
bone scan was consistent with late stages of healing of a 
fracture of the right fifth metacarpal.  A December 1992 X-
ray of the right hand revealed an old healed fracture of the 
fifth metacarpal, with residual deformity at the fracture 
site; the adjacent metacarpophalangeal joint was not involved 
and no other bony abnormality was seen.  The impression was 
healed boxer's fracture.  In February 1993, the veteran was 
seen for pain in the right hand.  The assessment was right 
hand pain status post boxer's fracture, open reduction 
internal fixation.  

In May 1993, the veteran submitted claims for service 
connection for disabilities of the right hand (fifth 
metacarpal) and eyes.  He stated he burned his eyes with 
bleach during service.  

On an October 1993 VA examination of the eyes, the veteran 
reported he injured his eyes with bleach in June 1990 and had 
since had photophobia.  The diagnoses were normal lids and 
cornea, no residuals of a chemical spill in the eyes, and 
mild photophobia.  

On an October 1993 VA examination of the right hand, the 
veteran complained of a decrease in strength and range of 
motion and of an inability to extend his fifth finger.  An 
examination showed a well-healed, nontender scar on the 
dorsum of the hand, a 30 percent decrease in grip strength, 
and a flexion contracture of the fifth finger.  X-rays of the 
hand revealed evidence of old trauma of the fifth metacarpal 
and no other significant bony or joint abnormality.  The 
diagnoses were status post fifth metacarpal osteotomy, 
decrease in grip strength, and flexion contracture of the 
fifth finger.  

In a January 1994 decision, the RO granted service connection 
and a noncompensable rating for fracture of the right fifth 
metacarpal, and denied service connection for a bilateral eye 
disability (residuals of a chemical spill in the eyes).  

In a March 1994 statement, Khanh Vu, M.D., indicated he saw 
the veteran for grip strength testing.  Dr. VU noted the 
veteran was right-handed and generated a grip strength of 35 
pounds (including the fifth digit) on the right compared with 
50 pounds on the left hand.  (Without the fifth digit, the 
veteran generated 40 pounds of grip strength in the right 
hand.)  Dr. Vu concluded that there was a decrease in grip 
strength on the dominant right hand compared with the left.  
He added that it was difficult to interpret the contradictory 
results of the hand grip on the right side, which had been 
performed without the appearance of pain or discomfort when 
the veteran included his injured fifth digit in the gripping.  

In October 1994, the veteran submitted to the RO a notice of 
disagreement with the prior rating decision.  He contended 
his eye condition merited compensation, noting that although 
he could see as well as he did previously his eyes were 
overly sensitive to light.  He also claimed his hand 
disability was more serious than the VA medical examination 
indicated, noting that he was a mechanic by trade and that he 
had lost strength to turn a wrench due to the hand surgery.  
He stated he returned to school to pursue another occupation.   

In his December 1994 substantive appeal, the veteran argued 
that his right hand was his dominant hand, he had lost 35 
percent of his strength in the right hand, and the hand 
injury limited his ability to do his work as a mechanic.  

In a May 1995 RO hearing before a hearing officer, the 
veteran's representative contended that the veteran's 
fracture of the right fifth metacarpal was more appropriately 
described as an amputation (and ratable under Code 5156) 
because more than half of the metacarpal was removed.  In 
regard to the eye claim, the representative asserted that the 
residual disability was photophobia.  The veteran testified 
that he had residual visual problems, specifically 
photophobia, as a result of bleach splashed in his eyes in 
service; that he also suffered from seasonal allergies; and 
that he wore prescription photosensitive glasses.  In regard 
to his right hand, the veteran testified that it was his 
dominant hand; that prior to his hand injury he was a 
mechanic and now his job was delivering tires; that he now 
experienced some neurological deficit, such as numbness, 
associated with half of his hand; that he had difficulty 
driving due to pain and stiffness after holding the steering 
wheel for a couple of minutes; and that he had decreased grip 
strength and things occasionally fell out of his hand.    

In a June 1995 statement, Caroline Silver, O.D., indicated 
that she saw the veteran for a routine eye examination in 
March 1994 at which time he complained of photophobia with 
both eyes.  She noted that his ocular history was significant 
for a chemical burn to both eyes two years prior to the visit 
and that the veteran reported the photophobia became more 
apparent after the chemical burn.  She stated that external 
ocular health showed no signs of any permanent damage from 
the chemical burn with bleach and that internal ocular health 
was unremarkable for any disease.  She recommended the 
veteran to wear photogray lenses or transition plus lenses in 
his glasses in order to decrease the discomfort associated 
with light sensitivity.  

In an August 1996 decision, the RO assigned a 10 percent 
rating for residuals of a fracture of the right fifth 
metacarpal.  

On a July 1998 VA examination of the eyes, the veteran 
reported having trouble reading and having lost his glasses 
one year ago.  He reported that his ocular history included 
exposure to bleach in 1990.  On examination, visual acuity 
was 20/20 (far) in both eyes and 14/14 (near) in both eyes.  
There was no diplopia or visual field deficit, and the lids, 
conjunctiva, corneas, and lenses were all clear.  The 
diagnosis was accommodative infacility.  

On a July 1998 VA examination of the right hand, the veteran 
described his in-service osteotomy to correct angulation and 
deformity from a fracture of his fifth metacarpal.  He 
reported that after his cast was removed he injured his right 
wrist with a wire wheel in 1991, cutting a tendon, and that 
he had to undergo corrective surgery for the injury.  He 
complained of numbness and weakness in the ulnar nerve 
distribution for the past one and one-half years.  He was 
wearing a carpal splint and complained of pain at the site of 
the osteotomy.  On examination, the right hand showed a 2 
inch long scar on the dorsal aspect of the hand over the 
fifth metacarpal region; the scar was well-healed, nontender, 
non-adherent to the underlying tendons, and did not show any 
keloidal formations.  On the volar aspect of the right wrist 
joint, there was an irregular scar in the form of an inverted 
"S" which measured about 6 inches long, extending from the 
undersurface of the wrist to about the middle of the right 
forearm.  Range of motion of the right wrist was from 0 
degrees to 70 degrees in flexion and extension.  Also, there 
was no restricted range of motion in the hands or fingers.  
The intrinsic muscles of the right hand revealed a weakness 
of the flexor pollicis longus of the fourth and fifth fingers 
in the distribution of the ulnar nerve.  The impression was 
osteotomy of the right hand with range of motion and physical 
findings as noted above, injury to the tendon on the wrist, 
and ulnar nerve entrapment possibly to include prior tendon 
surgery or secondary to his profession as a worker on a 
typewriter.  

VA records in June 1999 show that the veteran was seen on two 
occasions in the emergency room for right wrist pain, 
numbness and tingling.  He was told to avoid heavy lifting, 
twisting, or turning, and to wear a right hand splint.  His 
discharge diagnoses were right wrist pain and suspect carpal 
tunnel syndrome.  

In a May 2000 decision, the RO denied service connection for 
right carpal tunnel syndrome.  







II.  Analysis

A.  Service Connection for a Bilateral Eye Disability

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran claims that he suffers from a bilateral eye 
disability attributable to a chemical (bleach) burn injury in 
service.  He alleges that ever since the burn injury he has 
suffered with photophobia.  Service medical records show that 
in April 1990, when the veteran sought treatment for his eyes 
after exposure to bleach, there were no signs of chemical 
burns.  An examination revealed photophobia and the diagnosis 
was chemical conjunctivitis.  Subsequent eye complaints (to 
include problems focusing in the sunlight, as noted in 
September 1990) were variously diagnosed in service as status 
post burns in both eyes, resolving chemical injury to the 
eye, and conjunctivitis (viral, bacterial, or chemical).  

Post-service records show that in October 1993 a VA examiner 
diagnosed the veteran with mild photophobia but noted that 
there were no residuals of a chemical spill in his eyes.  On 
a March 1994 examination by Dr. Silver, the veteran 
complained of photophobia for which special lens in his 
glasses were recommended, but the doctor found no signs of 
any permanent damage from the chemical burn, and there were 
no ocular diseases identified.  At his 1995 hearing, the 
veteran reiterated he had residual visual problems involving 
oversensitivity to light from bleach splashed in his eyes in 
service.  Nevertheless, there are no further medical records 
showing this to be the case.  For example, on the July 1998 
VA examination, there was no complaint or finding of 
photophobia.  Instead, the diagnosis of accommodative 
infacility, which refers to the veteran's complaint of 
difficulty in reading, was not related in any way to the 
veteran's chemical injury in service or to any eye complaints 
at that time.  In short, there is no competent medical 
evidence of a nexus between the in-service injury and a 
current disability.  

Statements by the veteran, to the effect that he has a 
bilateral eye disability attributable to an injury to his 
eyes in service do not constitute competent medical evidence, 
because, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

What is lacking in establishing a well-grounded claim for a 
bilateral eye disability is competent medical evidence of 
causality, that is, medical evidence showing a current 
diagnosis is linked to service.  Without such competent 
medical evidence, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for a bilateral 
eye disability, and thus the claim must be denied.  

B.  A Higher Rating for Residuals of a Fracture of the Right 
Fifth Metacarpal

The veteran contends that a rating higher than 10 percent is 
warranted for his service-connected right hand disability.  
It is noted that his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  The Board is satisfied that all 
relevant evidence has been properly developed to the extent 
possible and that no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Effective the day after discharge from service, the veteran's 
service-connected residuals of a fracture of the right fifth 
metacarpal has been evaluated by the RO as 10 percent under 
38 C.F.R. § 4.73, Code 5309, which pertains to injuries 
involving the intrinsic muscles of the fingers, hand and 
forearm (Muscle Group IX).  Regulations pertaining to rating 
muscle injuries were revised effective July 3, 1997, but 
there were no substantive changes in the rating criteria 
which would affect the present case.  See 38 C.F.R. § 4.73, 
Code 5309 (1997 and 1999).  

According to either the old or new version of Code 5309, 
damage to Muscle Group IX will be rated on the basis of 
limitation of motion, with a minimum evaluation of 10 
percent.  The Board finds, however, that the veteran is not 
entitled to a rating higher than 10 percent.  Despite his 
assertions of restricted range of motion at the 1995 hearing, 
there were no objective findings of such on VA examinations.  
The 1993 examination report did note a flexion contracture of 
the fifth metacarpal, but the 1998 examination report 
indicated no limitation of motion of the right hand, fingers, 
or wrist.  The medical records and testimony show that the 
veteran complained of persistent pain and weakness in the 
right hand.  While medical evidence from the VA and Dr. Vu 
demonstrates a decrease in right grip strength of up to 30 
percent when compared with the non-service-connected left 
hand, there is no evidence of limitation of motion due to 
pain to the extent required for a rating in excess of 10 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, it is noted that Dr. Vu found that 
the veteran's grip strength testing on the right side was 
performed without the appearance of pain or discomfort.  

The rating schedule provides that ankylosis of the little 
finger is rated 0 percent, although extremely unfavorable 
ankylosis of the little finger is to be rated as amputation.  
See 38 C.F.R. § 4.71a, Code 5227, and note which follows this 
code.  Under 38 C.F.R. § 4.71a, Code 5156, amputation of the 
little finger is rated 10 percent when it is without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto; little finger amputation is rated 20 
percent when it is with metacarpal resection (more than one-
half the bone lost).  The veteran's representative argued at 
the 1995 hearing that the veteran's service-connected 
disability would be more appropriately rated under Code 5156, 
for amputation of the little finger because more than half of 
the metacarpal was removed in the osteotomy.  However, a 20 
percent rating under this code requires more than one-half 
the metacarpal lost in association with amputation of the 
little finger.  This is not the case with the veteran, whose 
osteotomy involved realignment and pinning of the metacarpal 
but not amputation of the small finger.  Moreover, there is 
no medical evidence of ankylosis of the right fifth finger, 
let alone extremely unfavorable ankylosis as required for 
rating by this method.

Another residual of the veteran's fracture of the right fifth 
metacarpal is a surgical scar from the in-service osteotomy 
(open reduction internal fixation).  Both VA examinations in 
1993 and 1998 indicate that this scar was well-healed, 
nontender, and non-adherent.  Thus, an additional rating 
under 38 C.F.R. § 4.118, Codes 7803 or 7804, is not 
warranted.  

A question has been raised as to whether the service-
connected right metacarpal fracture residuals are associated 
with neurological deficit in the right wrist.  The most 
recent medical records on file in 1998 and 1999 indicate the 
veteran has some functional impairment pertaining to his 
right wrist.  On the July 1998 VA examination, the veteran 
reported he injured his right wrist with a wire wheel in 1991 
(after the fracture of his right fifth metacarpal) and had to 
undergo surgery for a tendon that was cut.  Objective 
findings on that examination confirmed a scar (in addition to 
the osteotomy scar from the service-connected fracture 
residuals) that extends from the wrist up to the middle of 
the forearm.  The diagnoses on the 1998 VA examination, other 
than that for the service-connected right hand residuals, 
included injury to the tendon on the wrist and ulnar nerve 
entrapment.  This report of a second scar and nerve damage 
clearly refers to a separate non-service-connected injury 
which is not at issue.  (There is no medical evidence on file 
regarding a wrist injury requiring surgery to repair a cut 
tendon in service.)   

Considering all the evidence, the Board finds that no more 
than a 10 percent rating is warranted.  The evidence does not 
show that the veteran meets the criteria for a higher rating 
under any of the applicable codes.  Moreover, the evidence 
shows the condition has remained 10 percent disabling at all 
times since the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999) ("staged ratings" 
should be considered for various periods of time in cases 
involving initial ratings).  As the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for residuals of a fracture of the right fifth metacarpal, 
the benefit of doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral eye disability is denied.

A higher rating for residuals of a fracture of the right 
fifth metacarpal is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

